NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       MAR 3 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 YAN LIU,                                           No. 14-70038

               Petitioner,                          Agency No. A099-735-233

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Yan Liu, native and a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission of Liu’s 2005 detention from his original asylum application

and declaration, and his inconsistent testimony regarding the 2005 detention. See

id. at 1048 (adverse credibility determination was reasonable under the “totality of

circumstances”); see also Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011)

(“Material alterations in the applicant’s account of persecution are sufficient to

support an adverse credibility finding.”). Liu’s explanations do not compel the

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible testimony, Liu’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                   14-70038